Citation Nr: 0300347	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder.  

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty for training from 
January 30 to June 10, 1980, and on active duty from 
August 11, 1991, to February 5, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and September 1997 
rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, that 
denied service connection for hypertension and for post-
traumatic stress disorder and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a 
cerebrovascular accident.  

In April 1999, the appellant and his spouse gave sworn 
testimony before the undersigned Board member sitting at 
the RO.  A transcript of that hearing is of record.  

In July 1999, the Board remanded this case to the RO for 
additional development.  Following the requested 
development, the RO in May 2002 continued its denial of 
the claimed benefits.  

The Board notes that a rating decision dated in August 
1994 granted service connection for a psychosis (bipolar 
disorder) for treatment purposes only under 38 U.S.C.A. § 
1702 (West 1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Hypertension was not present in service or until more 
than a year following the veteran's final separation from 
service.  Hypertension is not shown to be related to 
either period of military service.  

3.  The veteran's initial claim of entitlement to service 
connection for psychiatric disability was received in 
November 1993 and denied in a rating decision dated in 
August 1994.  The veteran was informed of this 
determination in a letter dated later in August, which 
included a statement of his appellate rights, but he did 
not initiate an appeal.  

4.  A rating decision dated in June 1995 continued the 
previous denial of entitlement to service connection for 
psychiatric disability.  The veteran was informed of this 
determination in a letter dated later in June that 
included a statement of his appellate rights, but he did 
not initiate an appeal.  

5.  The evidence received since the June 1995 rating 
decision is not wholly cumulative, but it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
psychiatric disability.  

6.  The veteran served in the Southwest Asia Theater of 
operations but he did not serve in combat.  

7.  Although post-traumatic stress disorder has been 
diagnosed, a stressor supporting the diagnosis has not 
been verified.  

8.  Psychiatric disability (other than post-traumatic 
stress disorder) was acquired as a consequence of the 
veteran's second period of military service.  

9.  A rating decision dated in July 1996 denied 
entitlement to service connection for a cerebrovascular 
accident.  Although the veteran was notified of this 
determination and of his appellate rights later in July, 
he did not initiate a timely appeal.  

10.  The evidence received since the July 1996 rating 
decision is not wholly cumulative, but it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a cerebrovascular accident.  

11.  It is not shown that the veteran sustained a 
cerebrovascular accident while on active duty or that he 
manifested residuals of a cerebrovascular accident within 
a year of his separation from service; any current 
residuals of a cerebrovascular accident are unrelated to 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.307, 3.309 (2002).  

2.  The June 1995 rating decision denying service 
connection for psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2002).  

3.  New and material evidence has been submitted to reopen 
a claim of entitlement to service connection for 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).  

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

5.  Psychiatric disability (other than post-traumatic 
stress disorder) was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

6.  The July 1996 rating decision denying service 
connection for a cerebrovascular accident is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2002).  

7.  New and material evidence has been submitted to reopen 
a claim of entitlement to service connection for residuals 
of a cerebrovascular accident.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  

8.  Residuals of a cerebrovascular accident were not 
incurred in or aggravated by service, nor may such 
residuals be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

The veteran's original formal claim for VA compensation 
benefits was filed in November 1993, when his VA Form 21-
526 was received.  It was substantially complete when 
filed.  He claimed entitlement to service connection for a 
nervous disorder, including manic-depressive disorder.  
The veteran filed another VA Form 21-526 in August 1995, 
which the RO interpreted as a claim of entitlement to a 
permanent and total rating for pension purposes.  The form 
was substantially complete when filed.  Thereafter, the 
veteran submitted informal applications to reopen claims 
for service connection for psychiatric disability and 
residuals of a cerebrovascular accident.  In August 1998, 
the veteran submitted a third VA Form 21-526, which the RO 
again treated as a claim for nonservice-connected pension 
benefits.  In October 1998, the veteran submitted another 
VA Form 21-526 claiming that he had sustained a stroke in 
October 1991 and that he had a bipolar disorder, cyst on 
the brain, degenerative "bone" disease, and rashes.  He 
said that he still had weakness on his left side.  The RO 
also treated informal communications in October 1996 from 
the veteran and his congressman forwarding medical records 
as an informal claim for service connection for 
hypertension.  During the prosecution of his claims, the 
RO sent a number of letters to the veteran requesting that 
he provide pertinent information regarding his claims.  He 
was also asked to furnish releases for private medical 
information, which he subsequently submitted.  In effect, 
the RO treated the informal claims submitted by the 
veteran as incomplete and then worked with the veteran to 
complete his application to the extent possible.  The 
Board therefore concludes that there is no issue as to 
provision of a form or instructions for applying for the 
claimed benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In September 1997, the RO 
provided the veteran and his representative with a 
statement of the case on the issues of service connection 
for hypertension and whether new and material evidence had 
been submitted to reopen a claim for service connection 
for residuals of a cerebrovascular accident.  Supplemental 
statements of the case were furnished in July and December 
1998.  Also in December 1998, the RO furnished the veteran 
and his representative with a statement of the case with 
respect to the issue of entitlement to service connection 
for post-traumatic stress disorder.  Following the Board's 
remand, supplemental statements of the case addressing all 
three issues currently before the Board, including service 
connection for a bipolar disorder, were furnished in July 
2000, October 2000, August 2001, and May 2002.  These 
documents set forth the legal criteria governing the 
claims currently before the Board, listed the evidence 
considered by the RO, and offered analyses of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claims.  

It does not appear, however, that the RO informed the 
veteran and his representative of the specific provisions 
of the VCAA.  However, the RO developed the claims 
consistent with those provisions.  In particular, in 
correspondence dated in April 1994, the RO informed the 
veteran of the type of information needed to show the 
existence of a stressor to support a diagnosis of post-
traumatic stress disorder.  The record is replete with RO 
correspondence requesting that the veteran furnish certain 
types of evidence to support his claims.  The veteran was 
afforded a personal hearing before the RO in May 1998 and 
a personal hearing before the Board in April 1999.  The 
Board remand of July 1999 informed him of the type of 
information and evidence necessary to support his claims.  

Moreover, these claims have been extensively developed.  
The veteran has, as indicated, testified at two separate 
hearings and has submitted substantial private medical 
evidence in support of his claims.  He has coherently 
articulated his position on a number of occasions, and it 
is clear that he has not been misled as to the information 
and evidence necessary to support his claims.  The Board 
concludes that the record, considered as a whole, shows 
that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims.  

It does not appear that the RO notified the veteran which 
specific evidence, if any, should be obtained by the 
veteran and which evidence, if any, VA would attempt to 
obtain on his behalf.  See 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
in correspondence to the veteran during the prosecution of 
these claims, the RO has requested that the veteran 
furnish releases for private medical reports, which were 
subsequently obtained.  The RO has informed the veteran 
that it was making arrangements to have him examined, 
which it has done on a number of occasions in recent 
years.  The division of labor that the development of 
these claims has entailed is apparent from an examination 
of the record.  The failure to advise the veteran pursuant 
to Quartuccio is thus harmless error.  To rigidly follow 
Quartuccio in these circumstances would merely exalt form 
over substance.  The Board declines to delay the 
adjudication of claims that have undergone lengthy 
development in order to comply with a procedural 
requirement that would not alter the outcome of this 
appeal in the slightest, especially when one of the 
benefits claimed on appeal has been granted herein.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  This appeal has been 
prosecuted over the course of many years, and the record 
is relatively extensive.  The record, considered in its 
totality, shows that VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claims.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO obtained the pertinent service medical records, as 
well as relevant reports of VA treatment and examination.  
In addition, the RO obtained and associated with the 
record the pertinent Social Security Administration 
records.  No further development of information within the 
control of the government is necessary to an equitable 
disposition of this appeal.  

The RO has also obtained the reports of private treatment 
identified by the veteran, notably the reports of 
treatment rendered by Leon C. Casals, Jr., M.D., and 
Caudill Miller, M.D.  It appears that in September 2001, 
the veteran submitted an application to the service 
department to have his discharge changed to reflect a 
medical separation.  Although the veteran indicated in May 
2002 that he did not want his case forwarded to the Board 
for disposition until he received a final response to his 
request for a medical discharge from service, the record 
contains no indication that he has been granted a medical 
discharge.  Any grant of benefits based on the change of a 
military record will be effectuated in accordance with the 
provisions of 38 U.S.C.A. § 5110(i) (West 1991) and 
38 C.F.R. § 3.400(g) (2002) and need not delay the 
resolution of this appeal.  Aside from this, however, 
neither the veteran nor his representative has identified 
any additional evidence that needs to be obtained in order 
to adjudicate this appeal.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been examined by VA on a number of occasions, 
including in April 2000, when he underwent a series of 
special examinations.  In September 2001, the neurological 
examiner who examined the veteran in April 2000 reviewed 
the entire record.  The veteran has also undergone 
numerous work-ups by private examiners.  The issues in 
this case essentially turn on whether the veteran's 
currently diagnosed hypertension, psychiatric disability, 
and residuals of a cerebrovascular accident are 
attributable to service or an incident in service.  The 
medical evidence has been sufficiently developed to permit 
an equitable resolution of these issues.  Because the 
appeal turns in part on a factual dispute as to the 
existence of a stressor to support a diagnosis of post-
traumatic stress disorder, further medical evaluation will 
not resolve it.  Rather, the issue is an evidentiary one, 
calling upon the Board to decide an issue of fact, which 
of course is the Board's adjudicatory function.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and 
probative value, as well as authority to discount the 
weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other 
items of evidence).  In view of the current state of the 
record, further medical evaluation is unlikely to render 
the disability picture in any greater relief with respect 
to the issues now before the Board.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  The duty 
to assist is not invoked, even under Charles v. Principi, 
16 Vet. App. 370 (2002), where "no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim."  38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has 
essentially met the requirements of the VCAA, and there 
would be no benefit in developing this case further.  See 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without 
referral to the RO for consideration of the claims under 
the VCAA, poses no prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board notes that remanding the case to the RO for 
de novo consideration of the claim of entitlement to 
service connection for residuals of a cerebrovascular 
accident would also exalt form over substance without 
leading to a determination favorable to the veteran with 
respect to that issue, especially in view of the opinion 
of the VA examiner in September 2001 adverse to the 
veteran.  Additionally, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable in 
all cases.  The Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and 
aware of the type of evidence required to substantiate his 
claims and that no additional assistance would aid in 
further developing his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When, as here, there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, the VCAA 
does not apply.  Wensch v. Principi, 15 Vet App 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2).  

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime service, or incurred or aggravated while 
performing active duty for training or injury (including a 
cerebrovascular accident) incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  

However, it must be shown that any current disability is 
related to service or to an incident of service origin.  
The United States Court of Appeals for the Federal Circuit 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to same effect).  

Where a veteran served 90 days or more during a period of 
war and hypertension or residuals of a cerebrovascular 
accident become manifest to a degree of 10 percent within 
a year from the date of termination of service, such 
disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A.  Hypertension

The service medical records are negative for complaints or 
findings of hypertension.  When the veteran was examined 
for service entrance in July 1979, his blood pressure was 
120/70.  The cardiovascular system was normal.  A chest X-
ray was negative.  

A retention examination for the Army National Guard in 
February 1984 was similarly negative for pertinent 
complaints or findings.  The veteran's blood pressure was 
100/64.  

On periodic examination for retention in the National 
Guard in July 1988, the veteran's blood pressure was 
110/62.  It was reported that he had smoked half a pack of 
cigarettes a day for five years.  

In June 1989, the veteran was seen at the physical 
examination clinic of a service hospital, where his blood 
pressure was reported as 120/90.  The diagnoses included 
upper respiratory infection and bronchitis.  

The veteran was examined on August 12, 1991, the day 
following his entry on active duty.  He indicated on a 
medical history that he did not know whether he had high 
blood pressure.  When seen for a complaint of a cold in 
September 1991, his blood pressure was 128/73.  

In October 1991, the veteran was seen at a service clinic 
for an 8-day history of pain and stiffness in the left 
hand.  His blood pressure was 127/78, and a positive 
smoking history was noted.  A couple of days later, he was 
again seen for complaints that included numbness of the 
left hand of two weeks' duration.  His blood pressure was 
117/72.  

On December 9, 1991, the veteran underwent a separation 
examination that was essentially negative for pertinent 
complaints or findings.  His blood pressure was 118/76.  A 
one-pack-a-day smoking history was noted, but his 
cardiovascular system was normal.  When seen at a troop 
medical clinic a couple of days later for a complaint of 
chest congestion of three months' duration, his blood 
pressure was 110/82.  When seen in the troop medical 
clinic on December 13, 1991, for follow-up, his blood 
pressure was 120/86.  

On a Persian Gulf War (PGW) registry examination in 
October 1993, the veteran's blood pressure was 136/86 and 
chest X-rays were normal.  

When seen at a VA outpatient clinic on March 16, 1994, the 
veteran's blood pressure was 149/89.  When seen at the 
outpatient clinic the following day, his blood pressure 
was 137/73, and it was reported that he had a history of 
hypertension.  However, the earliest documentation of 
treatment for high blood pressure was during the veteran's 
initial hospitalization at the VA Medical Center (VAMC), 
Tuskegee, Alabama, from March 17 to April 8, 1994.  
Although he was admitted for psychiatric complaints, it 
was indicated that Procardia was initiated during the 
admission.  Nevertheless, hypertension was not diagnosed.  

When seen at a VA outpatient clinic in May 1994, his 
recorded blood pressures were 130/90 and 158/92.  The 
diagnostic impressions included hypertension.  Thereafter, 
he was seen on numerous occasions by private and VA 
examiners for a variety of disorders, including 
hypertension.  When seen at a VA outpatient clinic in June 
1995, his blood pressure was 138/87, and he was said to 
need hypertension medication.  

On a medical consultation in July 1995, during a VA 
hospitalization, the veteran's blood pressure was 125/85.  
When seen at a VA outpatient clinic in July 1995, the 
veteran's blood pressure was 137/66, and his medications 
included Procardia.  Thereafter, his diastolic blood 
pressure ranged between 84 and 93, while his systolic 
blood pressure ranged between 136 and 174.  

When seen by a private physician in August 1995, the 
veteran gave a history of smoking a pack of cigarettes a 
day for the previous 19 years.  

On VA examination in April 2000, the veteran claimed that 
his high blood pressure was noted in Saudi Arabia and that 
he received medication for high blood pressure in 1994 or 
1995.  He gave a history of headaches, which he described 
as bi-temporal, and dizziness, especially when he climbed 
a ladder.  The examiner stated that he had reviewed the 
claims file and that blood pressure readings of 110/62 in 
July 1988 and 127/78 in October 1991 were within normal 
limits.  The examiner also noted that the veteran was not 
on any blood pressure medications at the time of 
examination.  The examiner said that when the veteran was 
hospitalized at Baptist Medical Center in August 1998, 
hypertension was noted in the handwritten notes.  The 
notes indicated that he would need blood pressure 
medication and that Norvasc would be instituted.  However, 
hypertension was not diagnosed on the VA examination in 
April 2000.  

The same VA examiner reviewed the claims file in September 
2001 and noted blood pressure readings of 120/70 in July 
1979, 100/64 in February 1984, 110/62 in July 1988, 120/90 
in June 1989, and 118/76 in December 1991.  The examiner 
remarked that during a PGW examination in October 1993, 
the veteran's blood pressure "was again noted to be normal 
at 136/86 mmHg."  The examiner observed that although the 
veteran's blood pressure readings were noted to be normal 
during service, he had complained of some pain and 
numbness just prior to separation and was diagnosed with 
mild ulnar and median nerve neurapraxia of the left hand 
and possible early carpal tunnel syndrome.  The examiner 
said that mild motor "impersistence" of the left hand was 
noted during Dr. Miller's initial examination, which was 
otherwise normal.  The examiner said that the records 
showed that when the veteran was admitted to the VAMC in 
Tuskegee for bipolar disorder, he was started on Procardia 
for high blood pressure.  

The examiner in September 2001 stated that the service 
medical records indicated that his blood pressure readings 
were normal.  The examiner concluded that the recorded 
blood pressure readings did not support a diagnosis of 
high blood pressure prior to 1994.  

The evidence of record thus demonstrates that hypertension 
was not manifested in service.  There is, moreover, no 
evidence that hypertension was manifested to a compensable 
degree within the first year following the veteran's final 
separation from active duty in February 1992.  There is, 
therefore, no basis for finding that service connection 
for hypertension is warranted on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Furthermore, there is no competent medical evidence or 
opinion attributing to service the hypertension that was 
initially manifested and diagnosed more than two years 
following the veteran's final separation.  Indeed, the 
only competent medical evidence with respect to the 
initial onset of hypertension - the recent opinion of the 
VA examiner - is against the assertion that it began in 
service or was manifested to a compensable degree within 
the first post service year.  The veteran as a lay person 
is not himself competent to relate his diagnosed 
hypertension to his active military service.  See Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995) (a layperson is 
generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms).  See also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence "means evidence provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions" and "may 
also mean statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.").  

After a thorough review of the record, the Board concludes 
that the preponderance of the evidence is against the 
claim of entitlement to service connection for 
hypertension.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  New and material evidence - psychiatric disability, to 
include post-traumatic stress disorder

The veteran's initial claim of entitlement to service 
connection for a psychiatric disorder was received in 
November 1993 and denied in a rating decision dated in 
August 1994.  The veteran was informed of this 
determination in a letter dated later in August that 
included a statement of his appellate rights, but he did 
not initiate an appeal.  Instead, he filed an application 
to reopen his previously denied claim for service 
connection for a psychiatric disorder in April 1995, when 
an informal claim for service connection for post-
traumatic stress disorder was received.  

A rating decision dated in June 1995 continued the 
previous denial of entitlement to service connection for 
psychiatric disability. The veteran was informed of this 
determination in a letter dated later in June that 
included a statement of his appellate rights, but he did 
not initiate an appeal.  The June 1995 rating decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material 
evidence in the first instance because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  Once the Board finds that no such evidence has 
been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither 
required nor permitted.  Id. at 1384.  Any finding entered 
when new and material evidence has not been submitted "is 
a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  When determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  

The evidence before the rating board in June 1995 included 
the service medical records, which were negative for 
complaints or findings of any psychiatric abnormality.  A 
February 1984 report of medical history in conjunction 
with an examination for retention in the Army National 
Guard reflects a history of spinal meningitis at the age 
of 26.  (The veteran was born in January 1956.) 

On December 9, 1991, the veteran underwent a separation 
examination that was negative for complaints or findings 
of any psychiatric deficits.  

In October 1993, the veteran was referred for psychiatric 
evaluation with what was described as an old history of 
"heavy alcoholism."  It was reported that he admitted to 
depression, anxiety, and a problem controlling his temper.  
The provisional diagnosis was adjustment disorder.  An 
evaluation in the VA mental hygiene clinic on October 26, 
1993, reflected the fact that the veteran had served in 
Saudi Arabia as an MP but that "[h]e was not exposed to 
combat situations.  He was not shot at nor did he sho[o]t 
at anyone.  He saw dead bodies but did not handle them."  
His current problems were said to be hopelessness and 
frustration.  He felt under stress at home and at work.  
The examination culminated in a diagnosis of major 
depression, single episode.  

When seen in the VA mental hygiene clinic on November 12, 
1993, the diagnosis was bipolar disorder.  

A statement from a VA staff psychiatrist dated November 
17, 1993, was to the effect that the veteran had bipolar 
disorder and was on Lithium carbonate and Pamelor.  

On a VA psychiatric examination in March 1994, the veteran 
complained that he was anxious, tense, "uptight," and 
depressed.  He had mood swings.  He denied drinking or 
drug problems.  It was reported that he went on spending 
sprees when he had money.  It was further reported that he 
had poor sleep with nightmares of Desert Shield.  He said 
that he had flashbacks of Desert Shield.  He indicated 
that he had handled mutilated dead bodies.  He also had 
paranoid ideation.  The diagnosis was post-traumatic 
stress disorder, Desert (Shield), with schizophrenic and 
paranoid fantasies.  

When seen in the mental hygiene clinic in March 1994, it 
was reported that he was there with his spouse to discuss 
alcohol rehabilitation.  Reportedly, there was a problem 
with drinking, his job and his home life.  

The record shows that the veteran was hospitalized by VA 
in March 1994 with an admitting diagnosis of depression.  
He was discharged from the hospital in April 1994 with a 
final diagnosis of bipolar disorder.  

The record also shows that the veteran served in the 
Southwest Asia theater of operations from August 18 to 
November 13, 1991.  His personnel records show that he 
served in Saudi Arabia as an MP with the 445th MP Company, 
210th Brigade.  

Evidence added to the record since the June 1995 rating 
determination includes the November 1996 assessment by Dr. 
Casals that the veteran had a history of mental disorder 
"status post Gulf War engagement."  When seen by Dr. 
Casals in March 1998, his assessment included a history of 
anxiety and depression, as well as mental disorder 
secondary to Gulf War syndrome.  

A VA psychiatric examination in April 2000 culminated in 
diagnoses on Axis I of mood disorder due to a 
cerebrovascular accident and brain cyst; post-traumatic 
stress disorder; and polysubstance dependence in sustained 
partial remission.  No diagnosis was entered on Axis II.  
History of a cerebrovascular accident and a brain cyst 
were diagnosed on Axis III.  He was said to be a combat 
veteran on Axis IV.  

The evidence added to the record since the June 1995 
rating decision, considered in light of the evidence 
previously of record, provides "a more complete picture of 
the circumstances surrounding the origin" of the veteran's 
disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (emphasis added).  As such, the new evidence is so 
significant to the issue of service connection for 
psychiatric disability that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  As the additional evidence is both new and 
material, the application to reopen must be granted.  

Because the Board has found that new and material evidence 
has been submitted, the claim for service connection for 
psychiatric disability must be considered on a de novo 
basis without regard to the finality of any prior final 
rating decision.  

Despite the opinion of the VA examiner in April 2000 
attributing the diagnosed post-traumatic stress disorder 
to the veteran's period of active duty in Saudi Arabia, 
stressors supporting the diagnosis have not been 
confirmed.  See 38 C.F.R. § 3.304(f).  

On examination in April 2000, the veteran reported 
troubling memories and nightmares of events in Saudi 
Arabia.  He said that he was troubled most by the event in 
which his friend was killed.  The record, especially VA 
social work assessments conducted in 1997, show that the 
veteran claimed that he had served "eight months on combat 
status" and that he had received commendations that 
included "The Service Cross" and the "Combat Medal."  It 
was also reported that the veteran was stressed by his 
service in the Persian Gulf   

by the environment and the tension of 
being in a combat zone.  Once he 
encountered a cobra in striking 
position and that scared him.  
Especially when he realized that 
medical emergency help was so distant.  
He encountered a scorpion in his bed.  
There were diseases and stinging flies.  
He began having nightmares there in 
Saudi Arabia.  A friend of his was 
killed in a vehicle accident there.  
The next morning he woke up and felt 
numb on his left side.  His left side 
and arm remained numb for six months 
after his service, and he says he 
remains weak on his [left] side.  

The veteran also claimed that he 

was close to the smoke from the oil-
well fires for weeks.  Maybe months.  
He transported missiles and was in a 
hazardous duty [because] of the danger 
of missile attack and terrorist 
attacks.  Symptoms since Desert Storm 
include: memory lapses, especially 
short-term memory, headaches, skin 
lesions, nightmares, paranoia, 
depression, anxiety, and difficulty 
breathing when he is upset.  Feels 
pressure and pain in his chest.  
Volatile anger, joint aches (Knees, big 
toe, back), and tires more easily than 
he did before.  He also gets dizzy and 
staggers if he holds his head down even 
when he bends over to tie his shoes or 
washes his hair in the shower.  He 
falls, too.  He served near Kuwait, 
Iraq, and in the North and South.  He 
sawed charred bodies, body parts.  He 
was an infantry MP.  

The veteran claimed during a VA hospitalization in January 
1999 that he was in the Persian Gulf from January 1991 to 
October 1992 in direct combat and was assigned to secure 
the ammo dumps.  He said that he was also on search and 
destroy patrols and also escorted ammo and "missile 
trucks" on reconnaissance missions.  He said that he saw a 
lot of bombing from Scud missiles, killings, dead and 
burnt bodies and body parts.  On admission, the veteran 
had flight of ideas, auditory hallucinations, speech that 
was irrelevant from time to time, a constricted affect, 
paranoid ideation, and impaired insight and judgment.  

The Board notes that it is a matter of historical record 
that the ground war in the Persian Gulf had concluded 
about six months prior to the veteran's service in Saudi 
Arabia.  He could not have been involved in combat, as his 
assertions suggest, and his service personnel records 
demonstrate that he did not receive any combat-related 
decorations.  He admitted as much when he was examined on 
October 26, 1993.  He also said at that time that he only 
saw dead bodies; he did not handle them.  

There is no objective confirmation of any of his claimed 
stressors.  The Board observes that even when stressors 
are specifically identified in a medical report, after-
the-fact medical nexus evidence cannot be used to 
establish the occurrence of the stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (Table).  

On VA examination in April 2000, the veteran claimed 
viewing the charred bodies of Iraqi soldiers.  This is 
highly improbable given the location of his service - in 
Saudi Arabia - and the time of his service - six months 
following the ground war.   Records received from the 
United States Armed Services Center for Research of Unit 
Records in March 2000 indicate that there were only bodies 
in "Suicide Alley" in the early May 1991 timeframe.  

With respect to the veteran's claim that he had a friend 
killed in a vehicle accident during his tenure in Saudi 
Arabia, it is pertinent that he did not remember his 
friend's name.  The statement of a service comrade, a 
sergeant in the 445th MP Company, indicates that he 
overheard the veteran talking about a Third World national 
who had tried to run the unit's guard post at the gate and 
that a Saudi soldier was run over and killed while the 
veteran was on gate duty.  The sergeant also indicated 
that in late October 1991, he was en route from a higher 
headquarters when he encountered a vehicle accident in 
which two Army officers had driven under a Saudi semi-
truck that had apparently run a stop light during a 
convoy.  The sergeant reported that the two Army officers 
had been beheaded.  He said that the veteran had been on 
duty with the convoy.  The sergeant also stated that in 
early December 1991, a car load of Saudi men had run a 
stop light and had gone under one of the ammo trucks just 
outside Jubail, Saudi Arabia, killing one person and 
injuring two.  The sergeant reported that the veteran was 
on traffic control at the time.  

However, the veteran had departed Saudi Arabia by the 
middle of the previous month.  Moreover, the Center for 
the Research of Unit Records found that unit reports for 
the 445th MP Company did not confirm the claimed stressors.  
The Department of Defense casualty database did not verify 
an accident in the Saudi Arabia-Iraq-Kuwait Theater of 
operations that claimed the lives of two Army officers.  

In addition, the medical evidence demonstrates that the 
veteran has been afflicted with delusions, hallucinations, 
and paranoid ideation for a number of years and that he 
had denied a record of alcohol abuse although post service 
alcohol abuse is shown.  The VA examiner in April 2000 
noted that the veteran had been treated for polysubstance 
dependence and that although he denied current use, his 
medical records suggested that he was at least 
occasionally using alcohol.  The examiner also said that 
the records suggested that these problems began after his 
return from Saudi Arabia and might represent an attempt to 
modulate his psychiatric problems.  

However, the polysubstance dependence renders the veteran 
a less reliable historian than he might otherwise be.  
Finally, with respect to the veteran's post-traumatic 
stress disorder claim, the Board notes that the findings 
of the VA examiner in April 2000 significantly undermine 
his own diagnosis of post-traumatic stress disorder.  The 
examiner stated that the veteran's presentation was vague, 
evasive, and inconsistent.  The examiner therefore 
attempted to determine through psychological testing 
whether the veteran was exaggerating his problems.  The 
combination of elevated scores on the battery of tests 
administered to the veteran "is characteristic of 
individuals who are feigning a mental disorder, and is 
rarely seen in clients responding truthfully (statistical 
probability less than 1 in 1000)."  

After a careful review of the record, the Board concludes 
that a stressor supporting the diagnosis of post-traumatic 
stress disorder has not been verified.  It follows that 
the claim for service connection for post-traumatic stress 
disorder must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue 
with respect to the claim for service connection for post-
traumatic stress disorder.  38 U.S.C.A. § 5107(b).  

Despite the finding that the occurrence of stressors 
supporting a diagnosis of post-traumatic stress disorder 
has not been confirmed, this does not conclude the Board's 
inquiry.  For the fact is that by the time the veteran was 
examined by VA in April 2000, his psychiatric impairment 
was so profound - he was delusional, had daily auditory 
hallucinations, and was only partially oriented - that the 
examiner found him to be incompetent for VA purposes.  The 
examiner was therefore compelled to rely on the medical 
evidence of record in formulating his psychiatric 
diagnoses.  Although the examiner also diagnosed a mood 
disorder due to cerebrovascular accident, it is not shown 
that a cerebrovascular accident occurred during service.  
It would therefore seem to follow that the mood disorder 
is unrelated to service.  

The Board notes, however, that the veteran's psychiatric 
disability has been variously diagnosed and that his 
psychiatric symptoms preceded the findings on CT scans and 
magnetic resonance imaging (MRI) in 1995 showing a right 
frontal brain lesion.  The VA examiner observed in April 
2000 that the record indicated that the veteran's spouse 
had reported that the veteran was different when he 
returned from Saudi Arabia.  She noted mood instability 
and severe memory problems.  These difficulties, the 
examiner said, had been identified in the record as 
bipolar disorder.  While there is significant evidence to 
suggest that the veteran's psychiatric disability began 
after service, the record is troubling because successive 
examiners have attributed his variously classified 
psychiatric disorders to his service in Saudi Arabia.  For 
example, when seen by Dr. Casals in November 1996, the 
assessment included history of mental disorder "status 
post Gulf War engagement."  When seen by Dr. Casals in 
March 1998, it was reported that the veteran complained of 
"some history" of anxiety and depression as well as mental 
disorder probably related to Gulf War syndrome.  The 
assessment included history of anxiety and depression as 
well as mental disorder secondary to Gulf War syndrome.  
An examination for the Social Security Administration in 
September 1995 found that the veteran had bipolar disorder 
and post-traumatic stress disorder and tended to relate 
his symptoms to his service in Saudi Arabia, although it 
was noted that he had been attending the mental hygiene 
clinic at the Montgomery VAMC only since the previous May.  
In any case, the record shows that the veteran's 
psychiatric symptoms had been manifested long before May 
1995.  

While the Board has found that service connection for 
post-traumatic stress disorder is not warranted, the Board 
is also of the opinion that the veteran sustained an 
insult to his psyche while serving in Saudi Arabia that 
triggered subsequent psychiatric problems.  See 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service).  Although the ground war 
had ended six months before, the overall theater of 
operations was still a dangerous place, and it seems to 
have taken its toll on the veteran.  However, this is by 
no means clear from the record; rather, it is an inference 
that the Board reaches from reviewing the record and the 
voluminous medical records associated therewith.  See 
Madden v. Gober, 125 F.3d at 1481.  At a minimum, the 
veteran is entitled to the benefit of the doubt on the 
material issue of service incurrence for psychiatric 
disability.  38 U.S.C.A. § 5107(b).  It follows that the 
claim for service connection for psychiatric disability 
(other than post-traumatic stress disorder) must be 
granted.  

C.  New and material evidence - residuals of a 
cerebrovascular accident

A rating decision dated in July 1996 denied service 
connection for a cerebrovascular accident, and the veteran 
was so informed later that month and provided with a 
statement of his appellate rights.  However, he did not 
initiate a timely appeal of the denial.  Instead, in 
August 1996, he filed an application to reopen the claim.  

The July 1996 rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105; Manio v. Derwinski, 1 Vet. App. at 145; Smith v. 
West, 12 Vet. App. at 314.  

The Board observes that the psychiatric examiner in April 
2000 stated that the veteran reported symptoms consistent 
with a cerebrovascular accident while serving in Saudi 
Arabia.  The examiner said that later MRI scans confirmed 
neurological damage consistent with a cerebrovascular 
accident in the right frontal region of the brain.  As 
indicated above, the examiner's diagnoses included a mood 
disorder due to a cerebrovascular accident.  The examiner 
noted that the diagnosis of a brain cyst had further 
complicated this case.  

The foregoing opinion of the VA psychiatric examiner, 
considered in light of that before the rating board in 
July 1996, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge v. West, 155 F.3d at 1363.  As such, 
the new evidence is so significant to the issue of 
entitlement to service connection for residuals of a 
cerebrovascular accident that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  As the additional evidence is both new and 
material, the application to reopen must be granted.  

Having granted the application to reopen, the Board turns 
to a de novo consideration of the claim for service 
connection for residuals of cerebrovascular accident.  

On his original claim for service connection for residuals 
of a cerebrovascular accident in May 1996, the veteran 
claimed that he had a stroke in October 1991 while 
stationed in Saudi Arabia.  He said that he awoke one 
morning and had complete numbness on his left side.  He 
stated that he went on sick call and that the doctor gave 
him Tylenol.  He said that the VAMC in Montgomery, 
Alabama, performed magnetic resonance imaging in 1995 and 
determined that the problems that he had been having over 
the past few years had been caused by the stroke.  

The evidence of record shows that when the veteran was 
examined for service entrance in July 1979, his neurologic 
system was normal.  

A retention examination for the Army National Guard in 
February 1984 was similarly negative for pertinent 
complaints or findings.  

In October 1991, the veteran was seen at a service clinic 
for an 8-day history of pain and stiffness in the left 
hand.  He stated that his 3rd, 4th, and 5th metacarpals were 
stiff and that any movement caused radiating pain up his 
forearm.  Although he had normal range of motion of the 
left hand and was able to adequately squeeze the 
examiner's fingers, the veteran stated that it caused a 
burning sensation across the dorsal surface of the 3rd to 
5th metacarpals.  It was reported that he had stiffness of 
the left hand with numbness and that the symptoms were 
ulnar.  There was an indication that he had hit his elbow 
in a Humvee.  The impression was ulnar nerve palsy.  

A couple of days later, the veteran was seen for 
complaints that included numbness of the left hand of two 
weeks' duration.  The assessment included ulnar nerve 
palsy.  He was referred for orthopedic consultation with 
the notation that he had an 8- to 10-day history of left-
hand stiffness, "drawing up," "aching," and "numbness" in 
the ulnar distribution.  

The veteran underwent an orthopedic evaluation in October 
1991 for what the examiner characterized as complaints of 
left-hand pain and stiffness in the ulnar nerve 
distribution.  There was no history of discrete trauma.  
There was a history of recent penetrating trauma with 
barbed wire and a remote history of repetition trauma.  
Following an examination, which included a positive 
Phalen's sign, the diagnostic impression was mild ulnar 
and median neurapraxia; early carpal tunnel syndrome was 
felt to be possible.  

On December 9, 1991, the veteran underwent a separation 
examination that was essentially negative for pertinent 
complaints or findings.  It was reported that he had been 
referred to physical therapy for a complaint of pain and 
stiffness in his left hand since August 1991 when he had 
sustained several bug bites.  A physical therapy 
consultation at that time culminated in an assessment of 
possible thoracic outlet syndrome with possible nerve 
involvement.  

When seen in the troop medical clinic on December 13, 
1991, the veteran continued to complain of left-hand pain.  
It was noted that he was being followed for left ulnar 
nerve irritation.  

A CT scan of the veteran's head, performed during a PGW 
examination in October 1993, was normal.  However, a CT 
scan of the head performed by VA without contrast on 
September 29, 1995, showed a ring-shaped low density at 
the right frontal lobe measuring two centimeters in 
diameter.  The finding was felt to be nonspecific.  It was 
thought that it might represent an artifact, a low grade 
glioma, or metastasis.  A CT scan of the head with 
contrast, performed on September 29, 1995, resulted in the 
radiologist's impression of a ring-shaped filling defect 
of two centimeters noted at the right frontal lobe.  

A CT scan of the head with contrast performed on October 
9, 1995, resulted in an impression of a finding in the 
right frontal lobe suggesting long-standing cerebral 
atrophy possibly due to vascular disease.  The area of 
fullness in the right Sylvian fissure suggested an 
arachnoid cyst.  An MRI of the brain conducted on that 
date was interpreted by the radiologist as showing an area 
of brain loss in the right frontal lobe and was otherwise 
consistent with the CT scan done at that time.  

When the veteran was examined by Caudill Miller, M.D., a 
neurologist, in March 1996, he reported that he had served 
in Saudi Arabia as a military policeman at the end of 1991 
or early 1992.  His left arm went numb and weak.  He was 
put on light duty for about two to three weeks.  It was 
reported that electrodiagnostic studies following his 
return to the United States found nothing.  It was further 
reported that on the veteran's return from Saudi Arabia, 
he had severe headaches and developed a manic-depressive 
disorder.  The veteran claimed that he had none of this 
prior to his going to Saudi Arabia.  He described his 
headaches as bi-frontal, bi-temporal, and bi-parietal.  He 
said that they were throbbing, pounding headaches 
associated with dizziness, gait instability and visual 
difficulties.  Although he had no vomiting, he had mild 
nausea.  Dr. Miller reviewed films of MRI scans done in 
September and October 1995 that, he said, showed an area 
of encephalomalacia in the right frontal lobe.  There was 
a small area of atrophy in the Sylvian fissure, but this 
area was not "impressive."  However, the veteran had a 
very large area of atrophy in the right frontal lobe that 
was consistent with either a very old right frontal lobe 
stroke, cerebral contusion, or area of porencephaly.  
Because of these abnormalities, the veteran had seen Dr. 
Casals, who had referred him to Dr. Miller for an 
assessment as to the true etiology.  The veteran reported 
that since the end of 1991 or early 1992, he had not 
really had total use of his left arm and had the severe 
headaches described.  Following an examination, Dr. 
Miller's assessment was a right anterior cerebral artery 
cerebrovascular accident (CVA).  Dr. Miller commented as 
follows:  

[T]his lesion looks very old and there 
is no way I can age it, but I know it 
is at least a year old.  Certainly the 
history is compatible with an anterior 
cerebral artery infarction in 1991 or 
1992 and what we are seeing is residual 
brain loss from that event.  It is very 
hard for me to guess what happened five 
years ago, but the scenario is such 
that [it] suggests he had a stroke at 
that time.  This is a fairly large area 
of brain loss for a young man at age 
40.  It is most likely secondary to 
hypertensive cerebral vascular disease.  

Dr. Miller also added that the cerebrovascular accident 
"does appear to be service connected."  

When seen at a VA outpatient clinic in July 1996, the 
veteran was experiencing audio and visual hallucinations.  
He was admitted to a VA medical center and reported that 
he had been told that he had a cyst on the brain that was 
causing seizures.  He also had a history of bipolar 
disorder.  He was transferred to Baptist Hospital a couple 
of days following admission with diagnoses on Axis I of 
generalized anxiety disorder; bipolar disorder, mixed, by 
history; and diagnoses on Axis III of seizure disorder, 
hypertension, and cyst of the brain.  

The record shows that the veteran was examined and treated 
on numerous occasions thereafter, usually for a seizure 
disorder, hypertension, and variously classified 
psychiatric disability.  An old subarachnoid cyst also 
continued to be noted.  The cyst was felt to be 
inoperable.  He underwent a series of CT and MRI scans of 
the head that differed little in their results from those 
performed in 1995.  

Dr. Miller saw the veteran again in August 1996, when 
similar findings to those entered the previous March were 
entered but with considerable less certainty that the 
right anterior cerebral artery cerebrovascular accident 
was attributable to service.  Dr. Miller noted that the 
right frontal lobe atrophy was probably from an old 
infarct but certainly could be a congenital problem.  Dr. 
Miller said that it was compatible with the veteran's 
history and that it would be interesting to look at scans 
done in 1991 and 1992.  

In a letter dated in May 1998, Dr. Casals said that the 
veteran had been a patient since August 1995.  He said 
that the veteran had diagnoses of hypertension, 
questionable seizure activity, history of a right Sylvian 
fissure cyst, history of bipolar disorder or manic 
depressive disorder, history of anxiety, history of benign 
prostatic hypertrophy, and a history of headaches.  Dr. 
Casals noted that a repeat MRI scan in May 1998 did not 
show significant changes from the MRI done in 1995, when 
what appeared to be encephalomalacia was seen over the 
right frontal region.  A sleep-deprived 
electroencephalogram (EEG) was also normal.  Dr. Casals 
said that the finding in the right frontal lobe resulted 
in a slight hemiparesis of the left upper and left lower 
extremities.  Dr. Casals indicated that it was quite 
possible that the right frontal lobe finding on MRI was 
more consistent with the possibility of an anterior 
cerebral artery infarct or encephalomalacia secondary to 
trauma.  He noted, however, that the veteran denied any 
type of trauma during his time in the Persian Gulf.  

The neurologic examiner in September 2001 stated that the 
veteran had complained of headaches, fatigue, and numbness 
in the hands on the October 1993 PGW examination but that 
a CT scan of the head performed without contrast during 
the examination was normal.  Both the brain parenchyma and 
the ventricular system were normal.  No evidence of mass 
or bleeding was noted.  The examiner reported that he had 
reviewed the record, including pertinent service medical 
records and the reports from Dr. Miller.  The examiner 
concluded that although the veteran had some residuals of 
a cerebrovascular accident, the cerebrovascular accident 
most likely was unrelated to military service.  The 
examiner noted that Dr. Miller had indicated that the 
veteran's history was compatible with a cerebral 
infarction in 1991 or 1992 and that it was most likely 
secondary to hypertensive cerebrovascular disease.  The 
examiner also noted that the veteran's blood pressure 
readings in service were normal and that the recorded 
blood pressure readings did not support a diagnosis of 
high blood pressure prior to 1994.  

The Board observes that If, as Dr. Miller suggested, the 
cerebrovascular accident was secondary to hypertensive 
cerebrovascular disease, but blood pressure readings were 
normal during service and did not support a diagnosis of 
high blood pressure until 1994, it follows that any 
cerebrovascular accident sustained by the veteran was 
likely a post service event that cannot be attributed to 
service.  

In the absence of competent medical evidence showing that 
the veteran sustained a cerebrovascular accident in 
service or manifested residuals of a cerebrovascular 
accident within the first post service year, service 
connection for residuals of a cerebrovascular accident is 
not warranted.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  
It follows that the claim for service connection for 
residuals of a cerebrovascular accident must be denied.  


ORDER

Service connection for hypertension is denied.  

The application to reopen a claim of entitlement to 
service connection for psychiatric disability, to include 
post-traumatic stress disorder, is granted.  

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for psychiatric disability (other than 
post-traumatic stress disorder) is granted.  

The application to reopen a claim of entitlement to 
service connection for residuals of a cerebrovascular 
accident is granted.  

Service connection for residuals of a cerebrovascular 
accident is denied.  





REMAND

In August 1995, the veteran through his representative 
filed a claim of entitlement to service connection for 
degenerative joint disease of the cervical and lumbosacral 
spine, which, it was asserted, began as pain in his ankles 
and knees, as well as both hands.  

A rating decision dated in September 1995 denied service 
connection for degenerative joint disease of the cervical 
and lumbosacral spine.  The veteran was informed of this 
determination and of his appellate rights later in 
September but did not initiate a timely appeal.  In 
October 1998, he claimed entitlement to service connection 
for a number of disabilities, including a bipolar 
disorder, a cyst on the brain, degenerative "bone" 
disease, and skin rashes.  A rating decision dated in 
December 1998 again denied service connection for 
degenerative joint disease; service connection for a 
bipolar disorder, a cyst on the brain, and for skin rashes 
was also denied.  The veteran was informed of this 
determination and of his appellate rights in 
correspondence dated the following month.  His notice of 
disagreement with this action was received in March 1999, 
and the Board in its remand of July 1999 requested that a 
statement of the case be provided that addressed these 
issues.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(Board must assume jurisdiction of issues for which an 
appeal has been initiated and remand the matter for 
issuance of a statement of the case where RO has failed to 
do so).  

The record indicates that the RO has yet to issue a 
statement of the case with respect to the issues of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical and lumbosacral 
spine, and of entitlement to service connection for a cyst 
on the brain and for skin rashes.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:  

The RO should furnish the veteran and 
his representative with a statement of 
the case and provide them with an 
opportunity to submit a substantive 
appeal on the issues of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to 
service connection for degenerative 
joint disease of the cervical and 
lumbosacral spine, and of entitlement 
to service connection for a cyst on the 
brain and for skin rashes.  The veteran 
and his representative are reminded 
that to obtain appellate review of any 
matter not currently in appellate 
status, a timely substantive appeal 
must be submitted following issuance of 
a statement of the case.  

Thereafter, the case should be returned to the Board, if 
in order.  If no appeal is filed, the case should not be 
returned to the Board.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified, but he may 
submit additional evidence and argument on the matters 
remanded herein.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, 


Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

